Citation Nr: 9931378	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$1,869.00 stemming from the overpayment of improved pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 decision of the Committee on Waivers 
and Compromises (Committee) of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's failure to timely report funds received 
from his spouse's inheritance does not rise to the level of 
fraud, misrepresentation, bad faith, or lack of good faith.

3.  It is contrary to equity and good conscience to deny a 
waiver of recovery of the full, original amount of the debt 
of $1,869.00 resulting from overpayment of the veteran's 
improved pension benefits.


CONCLUSION OF LAW

It is contrary to equity and good conscience to deny the 
veteran's claim of entitlement to waiver of recovery of a 
debt created by pension overpayment in the original amount of 
$1,869.00.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 1.962, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his overpayment indebtedness is not 
the result of misrepresentation or bad faith.  He further 
contends that a waiver of the full, original amount of 
overpayment indebtedness of $1,869.00 should be granted in 
equity and good conscience.  After a review of the record, 
the Board finds that the veteran's indebtedness is not the 
result of misrepresentation or bad faith.  In addition, the 
Board also finds that it is contrary to equity and good 
conscience to deny a waiver of recovery of the full, original 
amount of the indebtedness.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1999), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (1999), precludes 
waiver upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking 
unfair advantage of the...Government."  The Board also notes 
that any misrepresentation of material fact must be "more 
than non-willful or mere inadvertence."  38 C.F.R. 
§ 1.962(b) (1999).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (1999).  In 
applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a) (1999).

The evidence shows that the veteran established entitlement 
to improved pension by means of a June 1978 rating decision.  
The veteran was repeatedly informed of the necessity to 
report all income from any source to his family.  However, VA 
received evidence showing that the veteran's spouse had 
received unreported income in 1995 and informed the veteran 
of that evidence in a December 1997 letter.  The veteran's 
spouse replied that she had received $9,979.71 in inheritance 
from her mother.  VA determined that amount constituted 
income for 1995, and calculated that the veteran had an 
overpayment of $1,869.00 in improved pension benefits.  The 
veteran has requested a waiver of recovery and has also 
stated that he could pay no more than $50.00 per month to 
satisfy the debt as any greater amount would result in 
financial hardship to his family.  Waiver of recovery was 
denied by means of a May 1998 Committee decision, to which 
the veteran has perfected an appeal.

The Committee, in the May 1998 decision, did not find that 
the veteran's conduct constituted fraud, misrepresentation, 
bad faith, or lack of good faith.  The Board concurs in that 
finding.  Although the veteran was clearly informed of the 
need to report any and all income from any source, the 
veteran could have considered the inheritance not to be 
income as some other government agencies do not consider 
inheritance to be income.  Furthermore, the veteran and his 
spouse never denied having received the income or made any 
misrepresentations as to the receipt of the income.  They 
were not asked to complete any form which requested their 
income for the period during which that income was received.  
Therefore, the Board finds that the veteran's conduct did not 
rise to the level of fraud, misrepresentation, bad faith, or 
lack of good faith, and his request for waiver will be 
evaluated pursuant to the principles of equity and good 
conscience.

The veteran was clearly informed of the need to report any 
and all income from any source.  The veteran had been in 
receipt of pension benefits from VA since 1978.  The Board 
finds that he was experienced in completion of the necessary 
forms required by the pension process.  The veteran failed to 
report income, despite being warned of the consequences of 
failure to do so.  However, confusion exists as to whether 
inheritance represents income, thus the Board can understand 
how the veteran might not report such income.  Furthermore, 
the Board notes that the RO did not request that the veteran 
complete any income survey or form for the year in question 
on which the veteran could have indicated the receipt of the 
income.  Therefore, the Board finds that the actions of the 
debtor in failing to inform VA of the income contributed 
substantially to the creation of the debt.  However, the 
Board finds that the actions of VA in failing to request 
income information for the year in question also contributed 
to the debt, as the discrepancy may have been detected 
sooner.  While the veteran's actions vastly outweigh any 
fault of VA, the veteran is not wholly at fault.  The Board 
also notes that some fault must lie with the varying 
characterizations of inheritance by different government 
agencies, not all of which consider such money to be income.

The Board also finds that the recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
pension benefits paid to the veteran are intended to provide 
income to veterans who are unemployable by reason of their 
disabilities and who meet certain financial status criteria.  
The benefit is intended to provide a minimum income to 
veterans by providing supplemental pension payments to raise 
their income to a determined level.  Here, the veteran had 
income which caused him to be above the income level intended 
by the improved pension benefits.  Therefore, the Board finds 
that to recover the overpayment of such benefits does not 
nullify the objective of their payment, as the veteran had 
income in excess of the pension rate and thus was not 
entitled to any pension benefits.

The Board further finds that the evidence does show that the 
veteran has changed his position to his detriment in reliance 
upon the receipt of VA benefits.  Upon receiving the excess 
income, the veteran and his spouse paid debts, purchased a 
car and clothing, and paid for maintenance.  Furthermore, the 
veteran's monthly budget assumes the receipt of VA pension 
benefits.  Therefore, the Board finds that the veteran has 
altered his position to his detriment in reliance upon the 
receipt of VA benefits.

The Board concludes that a grant of a full waiver, would 
result in unfair gain to the debtor.  To waive the $1.869.00 
which has been overpaid to the veteran, and to which he has 
not shown he is entitled, would clearly result in an unfair 
gain to the veteran.

In an April 1998 VA Form 20-5655, Financial Status Report, 
and a January 1998 letter, the veteran and his spouse 
indicated that they received monthly income of $945.00, 
consisting of his Social Security benefits of $530.00, her 
Social Security benefits of $262.00, and the VA pension 
benefits of $153.00.  They also reported $262.00 cash in the 
bank from the most recent Social Security check and that they 
owned a 1988 Buick Century.  They reported itemized monthly 
expenses of $300.00 for rent or mortgage payment, $150.00 for 
food, $38.00 for medicine for her, and other expenses of 
$339.97, which included expenses for car insurance, family 
insurance, television, telephone, gas, electric, and water.  
Those itemized expenses did not include past due medical 
expenses of $125.00 and $274.00 which that stated they paid 
when they could.  The total monthly expenses for the two of 
them were $827.97, which left them $127.03 after expenses 
each month.  They proposed to pay $50.00 per month to VA to 
satisfy their indebtedness.

The Board finds that the veteran and his spouse have been 
laudably honest in reporting their monthly expenses.  In 
fact, the Board feels that they may have inadvertently 
underreported their monthly expenses.  The Board notes that 
no monthly expenses are listed for clothing.  Although the 
veteran and his spouse reported owning a 1988 Buick Century, 
they did not report any monthly expenditure for gasoline or 
car maintenance.  They also neglected to include their past 
due medical bills which they were trying to pay in their 
itemized monthly expenses.  The Board feels that their 
monthly expenses of $827.97 seem somewhat low for two people 
living in Nashville, Tennessee.  They have reported no cash 
on hand other than the most recently received Social Security 
check which was to be used to pay their bills.  Therefore, 
the Board can only conclude that their monthly income and 
expenses are substantially the same, with little or nothing 
remaining after the necessary expenses are paid.  Thus, the 
Board finds that collection of the indebtedness would deprive 
the veteran and his family of basic necessities.

In sum, the Board finds that the veteran was at fault in the 
creation of the overpayment.  While his fault did outweigh 
any fault of VA, it was not a great degree and his error was 
most likely unintentional.  While failure to require 
repayment would result in unjust enrichment to the veteran, 
to require repayment would seem to deprive the veteran and 
his family of basic necessities, despite their frugality.  In 
addition, it appears that the veteran's budget includes 
expected receipt of VA pension benefits and thus that he has 
altered his position to his detriment in reliance upon 
receipt of those benefits.  Resolving all benefit of the 
doubt in the favor of the veteran, the Board finds that 
equity and good conscience support the grant of a waiver of 
recovery of the overpayment.

Accordingly, the Board finds that equity and good conscience 
support the veteran's claim of entitlement to waiver of 
recovery of a debt created by improved pension overpayment in 
the amount of $1,869.00, and waiver of recovery of the 
$1,869.00 overpayment is therefore granted.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.962, 
1.965 (1999).


ORDER

Entitlement to waiver of recovery of a debt in the amount of 
$1,869.00 stemming from the overpayment of improved pension 
benefits is granted.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

